Case 6:20-cv-01015-ADA Document 20-1 Filed 02/02/21 Page 1 of 2




             EXHIBIT A
                         Case 6:20-cv-01015-ADA Document 20-1 Filed 02/02/21 Page 2 of 2

Yukari Takigawa




From:                                   Jun Zheng <Jun_Zheng@txwd.uscourts.gov>
Sent:                                   Tuesday, January 26, 2021 10:21 PM
To:                                     aprice@dinovoprice.com; cgoodpastor@dinovoprice.com; David Hoffman;
                                        gdonahue@dinovoprice.com; Jeffrey Mok; John Johnson; raymort@austinlaw.com
Cc:                                     TXWDml_LawClerks_WA_JudgeAlbright
Subject:                                WSOU v TP-Link cases (6-20-cv-01012 to -01022; 11 cases)

Follow Up Flag:                         Follow up
Flag Status:                            Flagged



[This email originated outside of F&R.]


Counsel,

The Court noted that the parties raised in their Case Readiness Status Reports regarding motion to dismiss and
jurisdictional discovery. The Court directs the parties to conduct jurisdictional discovery according to its November 19,
2020 “Standing Order Regarding Venue and Jurisdictional Discovery Limits for Patent Cases.” And the Court will address
the motion to dismiss after the briefings are completed. Since there is no other pre-Markman issues, the Court will not
hold a CMC for these cases.

Please file a joint proposed scheduling order based on the latest OGP (version 3.2) using the following dates:

1. CMC: Deemed to have occurred on 2/22/2021
2. Markman hearing: 8/17/2021 at 9:30 AM (1.5 hours)
3. Estimated trial date: 9/12/2022

To the extent that the parties would like to move the trial date (to an earlier or later date), please feel free to raise that
at the Markman hearing.

Please let me know if you have any questions. Thanks.


                  -Jun




                              Jun Zheng
                              Law Clerk to the Honorable Alan D Albright
                              United States District Court, Western District of Texas
                              Office: (254) 750-1518
                              Jun_Zheng@txwd.uscourts.gov




                                                                  1
